Case 2:13-cr-20494-SJM-LJM ECF No. 39, PageID.146 Filed 02/08/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                                  Case No. 2:13-cr-20494
                     Plaintiff,
                                                  HONORABLE STEPHEN J. MURPHY, III
 v.


 TERRELL SHAWNTA BAXTER,

                     Defendant.
                                          /

                        OPINION AND ORDER
             DENYING MOTION FOR HOME CONFINEMENT [36]

      The Honorable Patrick J. Duggan sentenced Defendant Terrell Shawnta

Baxter to 188 months in prison for distribution of child pornography. ECF 30, PgID

111–13. Recently, Defendant sent a letter to the Court and explained that he is not

seeking compassionate release but was "merely seeking the possibility of doing the

reminder [sic] of [his] sentence in home detention." ECF 36, PgID 135.

      The case was then reassigned to the undersigned and the Court ordered the

Government to respond. ECF 37. The Government has since responded. ECF 38.

Because Defendant is pro se, the Court will liberally construe Defendant's letter as a

motion to serve the rest of his sentence in home confinement. See Spotts v. United

States, 429 F.3d 248, 250 (6th Cir. 2005) (citing Haines v. Kerner, 404 U.S. 519, 520–

21 (1972) (per curiam) (requiring courts to construe pro se filings liberally)).

      Under the First Step Act, 18 U.S.C. § 3582(c)(1)(A), the Court may reduce a

defendant's term of imprisonment. But the First Step Act "does not authorize the

                                              1
Case 2:13-cr-20494-SJM-LJM ECF No. 39, PageID.147 Filed 02/08/21 Page 2 of 2




district court to order that a defendant serve his already-imposed sentence in home

confinement." United States v. Mattice, No. 20-3668, 2020 WL 7587155, at *2 (6th

Cir. 2020) (citing Tapia v. United States, 564 U.S. 319, 331 (2011)). Instead, the

Bureau of Prisons "has sole discretion to transfer an inmate to home confinement."

Id. (citations omitted). Because the Court lacks the authority to grant Defendant's

requested relief, the Court will deny the motion for home confinement.

      WHEREFORE, it is hereby ORDERED that the motion for home

confinement [36] is DENIED.

      SO ORDERED.

                                      s/ Stephen J. Murphy, III
                                      STEPHEN J. MURPHY, III
                                      United States District Judge
Dated: February 8, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on February 8, 2021, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                         2
